DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tabatabai (2016/0315652).
Regarding claim 1, Tabatabai discloses a smartphone case comprising: a case body configured to surround a smartphone and retain the case body on a rear surface of the smartphone (See figs. 2-3 and par [0025]); a battery 50 embedded in the case body; a wireless antenna {22, 26} embedded in the case body; a wireless processing element {12, 20, 24, 28} embedded in the case body, the wireless processing element connected to the battery and the wireless antenna, and configured to interface with wireless networks (i.e. Bluetooth, WiFi) via the wireless antenna; and a smartphone interface element {20, 24, 30} connected to the wireless processing element and configured to provide data and electrical connectivity to the smartphone (See fig. 1 and par [0020-0025]).  However, Tabatabai does not explicitly mention that the wireless processing element is a pager for interfacing with a paging network.  Since Tabatabai does suggest that the smartphone case is configured with various wireless capabilities such as Bluetooth, WiFi, NFC (See fig. 1 and par [0022-0023, 0051]), and Official Notice taken by the examiner that paging communication (or pager) is commonly known in the art; therefore, it would have been obvious to one skilled in the art to configure the smartphone case, as disclosed by Tabatabai, with paging capability for the advantage of expanding the capability of the case to various wireless communication functions.  
Regarding claim 9, Tabatabai discloses a smartphone case comprising: a case body configured to surround a smartphone and retain the case body on a rear surface of the smartphone (See figs. 2-3 and par [0025]); a battery 50 embedded in the case body; a wireless antenna {22, 26} embedded in the case body; a wireless processing element {12, 20, 24, 28} embedded in the case body, the wireless processing element connected to the battery and the wireless antenna, and configured to interface with wireless networks (i.e. Bluetooth, WiFi) via the wireless antenna; and a smartphone interface element {20, 24, 30} connected to the wireless processing element and configured to provide data and electrical connectivity to the smartphone (See fig. 1 and par [0020-0025]).  However, Tabatabai does not explicitly mention that the wireless processing element is a pager for interfacing with a paging network and the system comprising a pager transmitter and a cellular network interface element (i.e paging source).  Since Tabatabai does suggest that the smartphone case is configured with various wireless capabilities such as Bluetooth, WiFi, NFC (See fig. 1 and par [0022-0023, 0051]), and Official Notice taken by the examiner that paging communication (or pager) is commonly known in the art; therefore, it would have been obvious to one skilled in the art to configure the smartphone case, as disclosed by Tabatabai, with paging capability for the advantage of expanding the capability of the case to various wireless communication functions.  The smartphone with its modified smartphone case as such is capable of receiving a page transmitted from a page transmitter as well as cellular signals via cellular base stations (i.e. cellular network interface element) of a wireless system.
Regarding claim 2, Tabatabai discloses as cited in claim 1.  Tabatabai further discloses the smartphone case comprises a speaker (See fig. 2).  However, Tabatabai does not explicitly mention that the smartphone case comprising haptic alert device embedded in the case body and connected to the pager processing element.  Since Tabatabai does suggest that the smartphone case is capable of providing visual and/or audible notifications or alerts via indicator lights or speakers connected to the pager processing element (i.e. control unit 12) (See fig. 1 and par [0062]), and Official Notice taken by the examiner that communication device comprising haptic alert (i.e. vibration and/or vibrator) for providing notifications to a user is known in the art; therefore, it would have been obvious to one skilled in the art to configure the smartphone case with a haptic alert device embedded in the case body and connected to the pager processing element (i.e. a vibrator), for the advantage of expanding the capability of the smartphone case to various types of user notifications.
Regarding claim 3, Tabatabai discloses as cited in claim 1.  Tabatabai further discloses the smartphone interface element 30 is configured to provide power from the battery to the smartphone (See fig. 1 and par [0032, 0043]).
Regarding claims 5 and 12, Tabatabai discloses as cited in claims 1 and 9.  However, Tabatabai does not explicitly mention that the pager processing element is configured to: receive a pager signal; and send the pager signal content to the smartphone via the smartphone interface element; and the smartphone is configured to display the pager signal content.  Since Tabatabai does mention that data can be sent from the smartphone case to the smart phone to be processed via the smartphone interface element 30 (See fig. 1 and par [0025, 0032, 0050-0051]); therefore, it would have been obvious to one skilled in the art to configure the smartphone case to send a received page to the smart phone for displaying, for the advantage of allowing the page (i.e. a message) to be viewed by the user.
Regarding claim 6, Tabatabai discloses as cited in claim 1.  Tabatabai further discloses the smartphone interface element comprises a wireless datalink (See fig. 1 and par [0025]).
Regarding claims 7-8, Tabatabai discloses as cited in claim 1.  Tabatabai further discloses a wireless charging element embedded in the case body and connected to the battery, wherein the wireless charging element is further configured to charge the smartphone via the smartphone interface element (See fig. 1 and par [0047]). 
Regarding claim 13, Tabatabai discloses as cited in claim 9.  Tabatabai further discloses the smartphone is configured to modify settings on the pager processor via the smartphone interface element based on user interaction (See fig. 1 and par [0058, 0060]).


Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tabatabai (2016/0315652) as applied to claims 3 and 9 above, and further in view of Ahn (8,833,667).
Regarding claims 4 and 14, Tabatabai discloses as cited in claims 3 and 9.  Tabatabai further discloses the smartphone interface element 30 is configured to provide power from the battery to the smartphone (See fig. 1 and par [0032]).  However, Tabatabai does not explicitly mention that the pager processing element (i.e. control unit 12) is further configured to: continuously monitor a power level of the battery; and prevent the smartphone from drawing power from the battery when the power level falls before a defined threshold.  Since drawing power from the battery is cutting off when the power level of the battery falls before a defined threshold is a known technique of power management of an electronic communication device as taught by Ahn (See fig. 1 and col. 4 lines 6-18); therefore, it would have been obvious to one skilled in the art to modify the smart phone case with such power management, for the advantage of preventing the battery from being damaged.
Allowable Subject Matter
Claims 10-11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 10-11, Tabatabai discloses as cited in claim 9.  However, Tabatabai fails to mention that the pager source is configured to: transmit a pager signal via the pager transmitter; and transmit a cellular network signal via the cellular network interface element; and the pager enabled smartphone is configured to: determine if the pager enabled smartphone received the pager signal; determine if the pager enabled smartphone received the cellular network signal; and transmit a cellular return signal to the paging source indicating which of the pager signal and cellular network signal were received.
Regarding claim 15, Tabatabai discloses as cited in claim 9.  However, Tabatabai fails to mention that the paging source is configured to send periodic test messages to the pager enabled smartphone; and the pager processor is further configured to report back location and signal strength via a cellular connection in response to the periodic test messages.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See PTO-892 for a listing of cited prior arts of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A TRAN whose telephone number is (571)272-7858. The examiner can normally be reached Mon-Fri: 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN A TRAN/Primary Examiner, Art Unit 2648